 


109 HR 4402 IH: Hudson-Fulton-Champlain 400th Commemoration Commission Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4402 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Hinchey (for himself and Mr. Sanders) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To establish the Hudson-Fulton-Champlain 400th Commemoration Commission, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hudson-Fulton-Champlain 400th Commemoration Commission Act of 2005. 
2.Findings and purpose 
(a)FindingsThe Congress finds the following: 
(1)The first European exploration of the Hudson River and Lake Champlain and the introduction of steam navigation to maritime commerce were events of major historical importance, both in the United States and internationally. 
(2)In 1609, Englishman Henry Hudson, acting in service of the Dutch East India Company, was the first European to sail up the river later named for him in the vessel HALF MOON, and French explorer Samuel de Champlain was the first European to see the lake later named for him. 
(3)These voyages were two of the most significant passages in the European exploration and discovery of America, and began two of the earliest contacts in the New World between Native Americans and Europeans. 
(4)These explorations led to the establishment of Fort Orange, a Dutch (and later English) settlement of what is now the capital city of the State of New York, and settlement of French Quebec settlements as far south as Lake George. From these early settlements came an influence on the Nation’s history, culture, law, commerce, and traditions of liberty which extends to the present day, and which is constantly reflected in the position of the United States as the leader of the nations of the free world. 
(5)In 1807, Robert Fulton navigated the Hudson River from the city of New York to Albany in the steamboat CLERMONT, successfully inaugurating steam navigation on a commercial basis. This event is one of the most important events in the history of navigation. It revolutionized waterborne commerce on the great rivers of the United States, transformed naval warfare, and fostered international relations through transoceanic travel and trade. 
(6)The National Park Service owns and operates significant resources in New York related to the early history of the nation and the Hudson River Valley. 
(7)In 2002, the State of New York established a Hudson-Fulton-Champlain Commission. 
(8)In 2003, the State of Vermont established a Lake Champlain Quadricentennial Commission. 
(b)PurposeThe purpose of this Act is to establish the Hudson-Fulton-Champlain 400th Commemoration Commission to— 
(1)ensure a suitable national observance of the Henry Hudson, Robert Fulton, and Samuel de Champlain 2009 anniversaries through cooperation with and assistance to the programs and activities of New York, Vermont, and the commemorative commissions formed by the States; 
(2)assist in ensuring that Hudson-Fulton-Champlain 2009 observances provide an excellent visitor experience and beneficial interaction between visitors and the natural and cultural resources of the New York and Vermont sites; 
(3)assist in ensuring that Hudson-Fulton-Champlain 2009 observances are inclusive and appropriately recognize the diverse Hudson River and Lake Champlain communities that developed over four centuries; 
(4)facilitate international involvement in the Hudson-Fulton-Champlain 2009 observances; 
(5)support and facilitate marketing efforts for a commemorative coin, a commemorative stamp, and related activities for the Hudson-Fulton-Champlain 2009 observances; 
(6)assist in the appropriate development of heritage tourism and economic benefits to the United States; and 
(7)support and facilitate the related efforts of the Lake Champlain Basin Program in the coordination of efforts to commemorate the voyage of Samuel de Champlain. 
3.DefinitionsIn this Act: 
(1)CommemorationThe term commemoration means the commemoration of— 
(A)the 200th anniversary of Robert Fulton’s voyage in the CLERMONT; 
(B)the 400th anniversary of Henry Hudson’s voyage in the HALF MOON; and 
(C)the 400th anniversary of Samuel de Champlain’s voyage. 
(2)CommissionThe term Commission means the Hudson-Fulton-Champlain 400th Commemoration Commission established by section 4(a). 
(3)GovernorsThe term Governors means the Governors of the States of New York and Vermont. 
(4)Lake Champlain Basin ProgramThe term Lake Champlain Basin Program means the partnership with Federal agencies established by the States of New York and Vermont under section 120 of the Federal Water Pollution Control Act (33 U.S.C. 1270) to implement the Lake Champlain management plan entitled Opportunities for Action. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StatesThe term States— 
(A)means the States of New York and Vermont; and 
(B)includes agencies and entities of each such State. 
4.Hudson-Fulton-Champlain 400th commemoration commission 
(a)In generalThe Secretary shall establish a commission to be known as the Hudson-Fulton-Champlain 400th Commemoration Commission. 
(b)Membership 
(1)In generalThe Commission shall be composed of 23 members, of whom— 
(A)2 members shall be appointed by the Secretary, after consideration of the recommendations of the Governors; 
(B)8 members shall be appointed by the Secretary, after consideration of the recommendations from the Members of the House of Representatives whose districts encompass the Hudson River Valley and Champlain Valley; 
(C)4 members shall be appointed by the Secretary, after consideration of the recommendations from the Members of the Senate from New York and Vermont; 
(D)2 members shall be employees of the National Park Service, of whom— 
(i)one shall be the Director of the National Park Service (or a designee); and 
(ii)one shall be an employee of the National Park Service having experience relevant to the commemoration, who shall be appointed by the Secretary; 
(E)3 members shall be appointed by the Secretary from among individuals who have an interest in, support for, and expertise appropriate to, the commemoration, of whom— 
(i)one shall be knowledgeable of the Hudson River Valley National Heritage Area; 
(ii)one shall be knowledgeable of the Champlain Valley; and 
(iii)one shall be knowledgeable of New York City as it relates to the commemoration; 
(F)one member shall be the chairperson of any commemorative commission formed by New York, or the designee of the chairperson; 
(G)one member shall be the chairperson of any commemorative commission formed by Vermont, or the designee of the chairperson; and 
(H)two members shall be appointed by the Secretary, after consideration of the recommendation of the mayor of the City of New York and after consultation with Members of the House of Representatives whose districts encompass the City of New York. 
(2)Term; vacancies 
(A)TermEach member of the Commission shall be appointed for the life of the Commission. 
(B)Vacancies 
(i)In generalA vacancy on the Commission shall be filled in the same manner in which the original appointment was made. 
(ii)Partial termA member appointed to fill a vacancy on the Commission shall serve for the remainder of the term for which the predecessor of the member was appointed. 
(3)Meetings 
(A)In generalThe Commission shall meet— 
(i)at least twice each year; or 
(ii)at the call of the Chairperson or the majority of the members of the Commission. 
(B)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission. 
(4)Chairperson and vice chairperson 
(A)The Commission shall elect the chairperson and the vice chairperson of the Commission on an annual basis. 
(B)The vice chairperson shall serve as the chairperson in the absence of the chairperson. 
(5)QuorumA majority of voting members shall constitute a quorum, but a lesser number may hold meetings. 
(6)Voting 
(A)In generalThe Commission shall act only on an affirmative vote of a majority of the voting members of the Commission. 
(B)Nonvoting membersThe individuals appointed under subparagraphs (F) and (G) of paragraph (1) shall be nonvoting members, and shall serve only in an advisory capacity. 
(c)Duties 
(1)In generalThe Commission shall— 
(A)plan, develop, and execute programs and activities appropriate to commemorate the 400th anniversary of the voyage of Henry Hudson, the first European to sail up the Hudson River, the 200th anniversary of the voyage of Robert Fulton, the first person to use steam navigation on a commercial basis, the 400th anniversary of the voyage of Samuel de Champlain, the first European to discover and explore Lake Champlain; 
(B)facilitate Hudson-Fulton-Champlain-related activities throughout the United States; 
(C)coordinate its activities with State commemoration commissions and appropriate Federal Government agencies, including the Departments of Agriculture, Defense, State, and Transportation, the National Park Service with respect to the Hudson River Valley National Heritage Area, and the American Heritage Rivers Initiative Interagency Committee established by Executive Order 13061, dated September 11, 1997, the Lake Champlain Basin Program, and the National Endowment for the Humanities and the National Endowment for the Arts; 
(D)encourage civic, patriotic, historical, educational, artistic, religious, economic, and other organizations throughout the United States to organize and participate in anniversary activities to expand the understanding and appreciation of the significance of the voyages of Henry Hudson, Robert Fulton, and Samuel de Champlain; 
(E)provide technical assistance to States, localities, and nonprofit organizations to further the commemoration; 
(F)coordinate and facilitate for the public scholarly research on, publication about, and interpretation of, the voyages of Henry Hudson, Robert Fulton, and Samuel de Champlain; 
(G)ensure that the Hudson-Fulton-Champlain 2009 anniversaries provide a lasting legacy and long-term public benefit by assisting in the development of appropriate programs and facilities; 
(H)assist in ensuring that the observances of the voyages of Samuel de Champlain and Henry Hudson are inclusive and appropriately recognize the experiences and heritage of all people present when Samuel de Champlain arrived in the Champlain Valley and Henry Hudson sailed the Hudson River; and 
(I)consult and coordinate with the Lake Champlain Basin Program and other relevant organizations in the planning and development of programs and activities for the commemoration of the voyage of Samuel de Champlain. 
(2)Strategic plan and annual performance plansThe Commission shall prepare a strategic plan in accordance with section 306 of title 5, United States Code, and annual performance plans in accordance with section 1115 of title 31, United States Code, for the activities of the Commission carried out under this Act. 
(3)Reports 
(A)Annual reportThe Commission shall submit to Congress an annual report that contains a list of each gift, bequest, or devise with a value of more than $250, together with the identity of the donor of each such gift, bequest, or devise. 
(B)Final reportNot later than September 30, 2010, the Commission shall submit to the Secretary a final report that contains— 
(i)a summary of the activities of the Commission; 
(ii)a final accounting of funds received and expended by the Commission; and 
(iii)the findings and recommendations of the Commission. 
(d)Powers of the Commission 
(1)In generalThe Commission may— 
(A)solicit, accept, use, and dispose of gifts, bequests, or devises of money or other real or personal property for the purpose of aiding or facilitating the work of the Commission; 
(B)appoint such advisory committees as the Commission determines to be necessary to carry out this Act; 
(C)authorize any member or employee of the Commission to take any action that the Commission is authorized to take by this Act; 
(D)procure supplies, services, and property, and make or enter into contracts, leases, or other legal agreements, to carry out this Act (except that any contracts, leases, or other legal agreements made or entered into by the Commission directly or with administrative assistance from the Lake Champlain Basin Program shall not extend beyond the date of the termination of the Commission); 
(E)use the United States mails in the same manner and under the same conditions as other Federal agencies; 
(F)subject to approval by the Commission, make grants in amounts not to exceed $20,000 to communities, nonprofit organizations, commemorative commissions formed by the States to develop programs to assist in the commemoration; 
(G)make grants in amounts not to exceed $20,000 to research and scholarly organizations to research, publish, or distribute information relating to the early history of the voyages of Hudson, Fulton, and Champlain; and 
(H)provide technical assistance to the States, localities, and nonprofit organizations to develop programs and facilities to further the commemoration. 
(2)Coordination and consultation with lake champlain basin programThe Commission shall coordinate and consult with the Lake Champlain Basin Program in providing grants and technical assistance under subparagraphs (F), (G), and (H) of paragraph (1) for the conduct of activities relating to the commemoration of the voyage of Samuel de Champlain. 
(e)Commission personnel matters 
(1)Compensation of members of the commission 
(A)In generalExcept as provided in subparagraph (B), a member of the Commission shall serve without compensation. 
(B)Federal employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government. 
(C)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. 
(2)Staff 
(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission. 
(B)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Commission. 
(3)Compensation 
(A)In generalExcept as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. 
(B)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(4)Detail of government and lake champlain basin program employees 
(A)Federal employees 
(i)In generalAt the request of the Commission, the head of any Federal agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this Act. 
(ii)Civil service statusThe detail of an employee under clause (i) shall be without interruption or loss of civil service status or privilege. 
(B)State employeesThe Commission may— 
(i)accept the services of personnel detailed from States (including subdivisions of States); and 
(ii)reimburse States for services of detailed personnel. 
(C)Lake Champlain Basin program employeesThe Commission may— 
(i)accept the services of personnel from the Lake Champlain Basin Program; and 
(ii)reimburse the Lake Champlain Basin Program for services of detailed personnel. 
(5)Volunteer and uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary. 
(6)Support servicesThe Director of the National Park Service shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request. 
(f)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title. 
(g)FACA nonapplicabilitySection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(h)No effect on authorityNothing in this section supersedes the authority of the States or the National Park Service concerning the commemoration. 
(i)TerminationThe Commission shall terminate on December 31, 2010, and shall transfer all documents and materials of the Commission to the National Archives or other appropriate Federal entity. 
5.Audit of CommissionThe Inspector General of the Department of the Interior shall perform an annual audit of the Commission and shall make the results of the audit available to the public. 
6.Authorization of appropriationsThere is authorized to be appropriated $750,000 for each of fiscal years 2006 through 2011 to carry out this Act, of which— 
(1)23 percent shall be for New York activities relating to the Samuel de Champlain commemoration; 
(2)23 percent shall be for Vermont activities relating to the Samuel de Champlain commemoration; 
(3)32 percent shall be for Hudson Valley activities relating to the commemoration (as defined in section 3); 
(4)12 percent shall be for New York City activities relating to the commemoration (as defined in section 3); and 
(5)10 percent shall be for distribution by the Commission in accordance with this Act for activities relating to the commemoration (as defined in section 3). 
 
